Citation Nr: 1039561	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-47 350	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE


Entitlement to service connection for claimed facial assist 
(cyst).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision, in which the RO denied 
the Veteran's claim.

A videoconference Board hearing was held at the RO in September 
2010; a copy of the transcript is in the record.


FINDING OF FACT

On September 17, 2010, during the videoconference hearing and 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew from appeal the claim for service connection for 
claimed facial assist (cyst).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
claim for service connection for claimed facial assist (cyst) 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
Id.  

At the videoconference hearing before the undersigned Acting 
Veterans Law Judge in September 2010, the Veteran indicated that 
he wished to withdraw this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to the claim for service connection for claimed facial 
assist (cyst) and it is dismissed.


ORDER

The appeal is dismissed.




		
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


